Bloodworth, J.
Bishop-Babcock-Becker Company sued out an attachment against William F. Mims and George F. White as nonresidents, and had summons of garnishment served on W. F. Ham-mack. Hammack filed his answer to the garnishment, and to this answer the plaintiffs filed a demurrer and a traverse. The demurrer was overruled and the question raised by the traverse was submitted to the court without the intervention of a jury. In the brief of plaintiffs in error they abandoned all questions except that raised by the traverse of the answer to the garnishment. The issues of fact raised by the traverse were submitted to the judge without the intervention of a jury, and the evidence, as shown by the agreed statement of facts, authorized the judgment rendered.

Judgment affirmed.


Broyles, P. J., and Jenkins, J., concur.